TERMINATION AGREEMENT AND MUTUAL RELEASE

THIS TERMINATION AGREEMENT AND MUTUAL RELEASE (this  “Agreement”) is made and
entered into as of October 19, 2017, by and among Southwest Bancorp, Inc., an
Oklahoma corporation (“Southwest”), Bank SNB, an Oklahoma banking corporation,
(“Bank SNB”), Simmons First National Corporation (“Simmons”) and, Brent Bates,
an individual (the “Executive”), with respect to the following:

A. Southwest, Bank SNB and Executive entered into that certain Change of
Control Agreement dated July 27, 2012, as amended December 15, 2015 (the “COC
Agreement”).

B. Simmons is acquiring Southwest pursuant to that certain Agreement and Plan of
Merger dated December 14, 2016, as amended, by and between Simmons and Southwest
pursuant to which Southwest will merge with and into Simmons (the “Merger”).

C. Following the closing of the Merger, Executive will become an employee of
Simmons on the terms set forth on the Employment Term Sheet attached hereto as
Exhibit A (the “Employment Term Sheet”)

D. Southwest, Bank SNB and the Executive desire to terminate the COC Agreement
and to release each other of the mutual obligations set forth therein contingent
upon Executive receiving the Hiring Cash/Equity Grant identified in the
Employment Term Sheet (the “Hiring Bonus”) and the Hiring Equity Grant
identified in the Employment Term Sheet (the “Hiring Equity Grant”) upon the
terms and conditions set forth in the Employment Term Sheet.

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and adequacy of which are acknowledged, the parties
agree as follows:

1. Hiring Bonus and Hiring Equity Grant.   Simmons shall (i) pay the Hiring
Bonus and (ii) issue the Hiring Equity Grant within 15 days following
consummation of the Merger (the “Outside Benefits Payment Date”) upon the terms
and conditions set forth in the Employment Term Sheet in the form of award
agreement attached hereto as Exhibit B. 

2. COC Agreement.

(a) Termination.  Southwest, Bank SNB and the Executive mutually agree that the
COC Agreement shall be terminated and shall be of no further force and
effect effective upon the Executive receiving the Hiring Bonus and the Hiring
Equity Grant from Simmons on or prior to the Outside Benefits Payment Date.

(b) Mutual Releases.  If the COC Agreement is terminated pursuant to Section
2(a) above, Southwest, Bank SNB, Simmons, all of their respective affiliates on
the one hand, and the Executive on the other hand, release and forever discharge
the other persons or entities from and against any and all claims and
obligations, including, but not limited to, any claims related to severance pay,
change in control payments, or similar payments existing on the date hereof,
known and unknown, contingent or otherwise, under the COC Agreement, which one
party has or may have against the other, other than claims arising under this
Agreement.



--------------------------------------------------------------------------------

 

3. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

4. Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter contained herein,
and supersedes any prior written or oral communications with regard to its
subject matter.  This Agreement may not be modified or amended except by writing
signed by all parties.

5. Governing Law.  This Agreement is to be governed by, and construed and
enforced in accordance with, the laws of the State of Oklahoma, without regard
to its rules of conflict of laws.

6. Conflicts.  In the event of any inconsistencies between this Agreement and
the COC Agreement, this Agreement shall prevail.

7. Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which, taken
together, shall constitute but one and the same instrument.

[Signature Page to Follow]

﻿

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the date
first written above.

﻿

﻿

﻿

﻿

/s/ Brent Bates

BRENT BATES

﻿

﻿

﻿

﻿

﻿

SIMMONS FIRST NATIONAL CORPORATION

﻿

﻿

By:  /s/ George A. Makris, Jr.

Name:George A. Makris, Jr.

Title:Chairman and Chief Executive Officer

﻿





 

 

--------------------------------------------------------------------------------

 

SOUTHWEST BANCORP, INC.

﻿

﻿

By:  /s/ Joe T. Shockley, Jr.

Name:Joe T. Shockley, Jr.

Title:Executive Vice President and Chief Financial Officer

﻿

﻿

﻿

BANK SNB, an Oklahoma banking corporation

﻿

﻿

By:  /s/ Joe T. Shockley, Jr

Name:Joe T. Shockley, Jr.

Title:Executive Vice President and Chief Financial Officer





 

--------------------------------------------------------------------------------

 

EXHIBITA

﻿

﻿

﻿

﻿

Employment Term Sheet for Brent Bates



Job Title:Regional Credit Officer

﻿

Base Salary:$248,880

﻿

Cash Incentive Plan:Cash incentive opportunity equal to 25% of base salary with
attainment based on established incentive factors; maximum payout of 200% of
target. Determination as to participation in your first partial year of
employment TBD.

﻿

Equity Incentive Plan:Equity incentive opportunity equal to 50% of base salary
issued in the form of RSUs, which opportunity can be adjusted year to year based
on performance. Determination as to participation in your first partial year of
employment TBD.

﻿

﻿

Hiring Cash/Equity Grant:Provided your existing change in control agreement has
been terminated and you become an employee of Simmons Bank, you will receive a
one-time cash payment of $60,000 and a grant of 8,000 RSUs.

The cash payment will be made as soon as practicable following closing. These
RSUs will vest as follows: 

﻿

·



1,000 on the first anniversary of the date of grant

·



1,000 on the second anniversary of the date of grant

·



2,000 on the third anniversary of the date of grant

·



4,000 on the fourth anniversary of the date of grant

The grant is subject to approval by the Compensation Committee of the SFNC Board
of Directors and all standard plan and grant agreement terms and conditions.

﻿

Other Benefits:You will be eligible for a $750 a month stipend to cover the cost
of country club membership, automobile costs, cell phone, and other incidentals.
Your mileage will be reimbursed at a rate of $.54 per mile.

﻿

Employee Benefits:You are eligible for the following benefits:

·



Health, Dental and Vision insurance

·



401k 

·



Life, AD&D, STD, LTD



 

--------------------------------------------------------------------------------

 

·



HSA, FSA

·



Any other benefits offered to similarly situated executives

﻿

Paid Time Off:You will not be assigned a set number of days off per year.
Instead, you should manage your time off as you see fit consistent with strong
performance in your position.

﻿

All terms of this offer are subject to approval by the SFNC Compensation
Committee of the Board. Nothing in this term sheet is intended to constitute a
contract of employment or compensation guarantee in any amount. This offer shall
be immediately revoked if a definitive agreement between SFNC and Southwest
Bancorp, Inc. for the purchase of Southwest Bancorp is not executed, and such
transaction does not close by 12/31/17 or if the definitive agreement is
executed and then otherwise terminated prior to closing on the transaction. 

﻿

This offer is contingent on your signature to an Associate Agreement, which
includes a non solicitation of customers and employees term and which will be
supplied to you.

﻿

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

EXHIBIT B

﻿

Form of Award Agreement

﻿

Acquisition Award Certificate

﻿

Restricted Share Units Granted under the

Simmons First National Corporation 2015 Incentive Plan

﻿

﻿

This Award Certificate, effective as of the Grant Date between Simmons First
National Corporation  (“Simmons”) and the Participant, who is an employee of
Simmons or a parent or subsidiary corporation (as defined in sections 424(e) or
(f) of the Code) (the “Company”), approved under the Simmons First National
Corporation 2015 Incentive Plan (the “Plan”), evidences the grant of restricted
share units (“RSUs”) to the Participant under the Plan, as follows. 

Simmons hereby grants to the Participant the right to receive the RSUs set forth
in Section 1) below (“RSU Award”).  The RSU Award is in all respects limited and
conditioned as provided in this Award Certificate,  in the Plan, and in the
applicable Terms and Conditions, which are incorporated into this Award
Certificate by reference. 

1) Participant and Award Information.

Participant Name:

Grant Date:

RSUs Granted:

Vesting Commencement Dates:



2)



Participant’s Acknowledgments.    The Participant shall be deemed to have
accepted this RSU Award on the Grant Date specified above.  By accepting this
RSU Award,  the Participant acknowledges that he or she: (a) has read this Award
Certificate (including the Terms and Conditions); (b) has had the opportunity to
be represented by legal counsel in connection with his or her acceptance of this
RSU Award; (c) understands the terms and consequences of this RSU Award and the
Award Certificate; and (d) is fully aware of the legal effect of this Award
Certificate. 



Simmons First National Corporation

Fehlman Signature [oksb-20171019xex10_4g001.jpg]

 

 

--------------------------------------------------------------------------------

 

Terms and Conditions

﻿

Restricted Share Unit Terms and Conditions

Simmons First National Corporation 2015 Incentive Plan

August 10, 2015

﻿

﻿

1)



Restricted Share Units.    A RSU is a hypothetical share of Simmons’ common
stock.  The value of a RSU on any given date shall be equal to the Fair Market
Value of a Share on such date.  Until it is paid, a  RSU does not represent an
equity (or any other) interest in Simmons and carries no voting or dividend
rights. 

3)



Continuous Employment Requirement.  Pursuant to the Award Certificate, the
Participant has been granted RSUs. These RSUs shall be converted to Company
Shares in accordance with Section 3) of the RSU Terms and Conditions (“Terms and
Conditions”) only if the Participant is continuously employed by the Company
from the Grant Date until vesting in accordance with Section 3) of the Terms and
Conditions.

4)



Period of Restriction and Vesting.

a)



The RSU Award shall vest in installments as specified in the Award Certificate.
All vests shall occur on the anniversary of the Vesting Commencement Date unless
otherwise specified in the Award Certificate.  Total shares per vest shall be
rounded down except for the final vest which shall be the remainder of the RSU
Award. 

b)



The period between the Grant Date and the time in which the RSUs are fully
vested is known under this Award Certificate as the “Period of Restriction.”

c)



Violation of Restrictive Covenants.    All vesting of the RSU Award shall cease
immediately upon the Participant’s breach, in the Administrator’s determination,
of either the confidentiality clause in the Participant’s employment or
severance agreement with the Company or the provisions of any non-disclosure
agreement, non-competition agreement, or non-solicitation agreement herein or
otherwise with the Company.

5)



Early Cancellation/Waiver of Continuous Employment Requirement.  The continuous
employment requirement described in Section 2) of the Terms and Conditions may
be waived or RSUs may be canceled in accordance with this paragraph. For
purposes of this section 4), the Participant shall not be treated as having
experienced a termination if he or she is on an authorized leave of absence from
the Company.    



 

--------------------------------------------------------------------------------

 

a)



Involuntary Termination without Cause or Voluntary Termination for Good
Reason. If the Participant is involuntarily terminated without Cause or
voluntarily terminates for Good Reason before satisfying the continuous
employment requirement set forth in Section 2) of the Terms and Conditions, and
under circumstances not described in Subsection b), c),  d),  or e),  below, all
vesting requirements shall be accelerated as if the Participant had
satisfied the continuous employment requirement set forth in Section 2) of the
Terms and Conditions. 

For purposes of this paragraph, Good Reason shall mean: i) a material,
involuntary decrease in base pay or incentive opportunity, other than a
reduction applied to substantially all executive officers; ii) the relocation of
Participant’s primary office location more than twenty (20) miles outside the
Oklahoma City, Oklahoma metropolitan area; or iii) failure by the Company to
make any required payment to Participant when due.

In the event of a voluntary termination for Good Reason, Participant must notify
the Company in writing of his intention to voluntarily terminate for Good Reason
within thirty (30) days of the event giving rise to the Good Reason. Should the
Good Reason remain uncured for thirty (30) days after the Company receives
notice, then Participant must resign within thirty (30) days of the end of the
cure period to permit this acceleration of vesting.  

b)



Termination for Cause.  If the Participant is terminated for Cause before
satisfying the continuous employment requirement set for in Section 2) of the
Terms and Conditions, all RSUs shall be canceled immediately and shall not be
payable, except to the extent the Administrator decides otherwise.

c)



Retirement and Voluntary Termination without Good Reason.  If the Participant
retires or voluntarily terminates without Good Reason, all vesting shall cease
and any unvested RSUs shall be canceled unless otherwise approved by the
Administrator.

d)



Termination by Reason of Death or Disability.  If the Participant experiences a
termination by reason of Death or disability, all vesting requirements shall be
accelerated as if the Participant had satisfied the continuous employment
requirement set forth in Section 2) of the Terms and Conditions. 

e)



Change in Control. To the extent not already vested under Section 3) a) of the
Terms and Conditions or under the terms of the acquisition documents executed in
connection with a Change in Control, the RSU



 

--------------------------------------------------------------------------------

 

Award shall automatically become fully vested and exercisable immediately if, in
connection with or during the one-year period immediately following a Change in
Control, the Participant is involuntarily terminated without Cause.

6)



No Transfer During the Period of Restriction.  During the Period of Restriction,
the Participant may not sell, assign, transfer, pledge, encumber, alienate,
hypothecate, or otherwise dispose of the RSUs in the RSU Award or suffer any
involuntary assignment or transfer of the RSU Award. 

7)



Dividends.  Participants may be eligible for stock dividends in accordance with
section 7.1 of the Plan with such dividends to be paid in the same form paid to
other shareholders. No other dividends will be paid in connection with the grant
of RSUs evidenced by the Award Certificate.    

8)



Withholding. 

a)



In no event shall any RSUs be converted to Shares until the Participant has made
full payment of any taxes required to be withheld by the Company.

b)



The Company has the right to deduct from payments of any kind otherwise due to
the Participant any federal, state, or local taxes of any kind required to be
withheld with respect to the issuance or vesting pursuant to the Award
Certificate.

c)



The Participant has had the opportunity to review with the Participant’s own tax
advisors, the federal, state, local, and foreign tax consequences of the RSUs
and the transactions contemplated by the Award Certificate.  The Participant is
relying solely on such advisors and not on any statements or representations
made by the Company or any of its agents.  The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of this award.

9)



Securities Laws.  The Company shall not be required to issue or deliver any
Shares prior to the admission of such shares to listing on any stock exchange on
which the stock may then be listed and the completion of any registration or
qualification of such shares under any federal or state law or rulings or
regulations of any government body that the Company, in its sole discretion,
determines to be necessary or advisable.

10)



Definitions.    All capitalized terms that are not otherwise defined in these
Terms and Conditions or the Award Certificate shall have the meanings set forth
in the Plan.



 

--------------------------------------------------------------------------------

 

11)



Solicitation. In exchange for the RSUs provided hereunder, Participant agrees
that he or she will not upon separation of employment, for whatever reason,
directly solicit business from established Company customers for one year after
separation of employment. Pursuant to Participant’s confidentiality obligations
as detailed in his/her Associate Agreement, Participant also agrees that
Participant will not divulge confidential and/or trade secret information in
order to allow others to solicit the established customers of Simmons. For the
same period, Participant agrees that he/she will not interfere with or attempt
to interfere with Simmons’ relationships with any of its customers.

Participant also agrees not to solicit, directly or indirectly through others,
any Company associates for employment or to otherwise terminate employment with
Company for one year after separation of employment from the Company.
Participant agrees these provisions are reasonable and necessary to protect the
Company’s legitimate business interests.

This provision shall survive and remain in effect until the conclusion of the
one year period following Participant’s separation of employment regardless of
the status of the RSU at such time.

12)



Cancellation and Clawback.  The RSU Award shall be subject to cancellation, and
all Shares delivered and other compensation paid pursuant to the award of RSUs
(whether before or after the RSUs have been converted to Shares) shall be
subject to reimbursement to the extent required by the Administrator pursuant to
the clawback provision set forth in the Plan and/or any other clawback procedure
of the Company, as amended from time to time, and whether or not approved before
or after the date of the Award Certificate.  Simmons shall annul the Award
Certificate if the Participant is an employee of the Company and is terminated
for Cause or otherwise as required under the Plan.

13)



Severability.  If any provision of these Terms and Conditions should be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of these Terms and Conditions, and these Terms and
Conditions shall be construed and enforced as if such illegal or invalid
provision had never been inserted herein.

14)



Entire Agreement.    The Award Certificate, these Terms and Conditions, and the
Plan constitute the entire agreement between the parties and supersede all prior
agreements and understandings relating to the subject matter of the Award
Certificate, these Terms and Conditions, and the Plan. Provided however, that
nothing in Section 10) hereunder is intended to supersede any other
non-competition or non-solicitation obligations that Participant may already
have to the Company. Rather, Section 10) shall be read in conjunction



 

--------------------------------------------------------------------------------

 

with and considered supplemental to such other obligations and shall at all
times only enhance but never limit such other obligations.

15)



Compliance with sections 409A and 162(m) of the Code.    

To the extent the RSUs are subject to section 409A of the Code, the Terms and
Conditions are intended to avoid the adverse tax consequences of section 409A of
the Code and shall be interpreted and administered accordingly.  To the extent
any provision of the Terms and Conditions are subject to and do not comply with
final regulations or other guidance under section 409A of the Code, such
provision shall be inoperative from the effective date of such final regulations
or other guidance.  The Company makes no representation or warranty regarding,
and shall not be responsible for, any excise tax imposed under section 409A of
the Code.

﻿

﻿



 

--------------------------------------------------------------------------------